                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

 Cephas Addison, Jr.,                                   Civil Action No. 5:18-cv-3168-CMC

                             Plaintiff,
                 vs.                                                   ORDER

 Andrew Saul, Commissioner
 of Social Security,
                       Defendant.

        This matter is before the court on Plaintiff’s petition for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 24. In his petition, Plaintiff

seeks an award of attorney’s fees in the amount of $2,719.19, representing 14.5 attorney hours at

the rate of $187.53 per hour.

        The Commissioner filed a response indicating that he does not oppose payment of

$2,719.19 in attorney’s fees to Plaintiff. ECF No. 25. Accordingly, the court finds this amount

reasonable and orders, pursuant to the EAJA, that Plaintiff be awarded $2,719.19 in attorney’s

fees, payable directly to Plaintiff.

        IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
January 2, 2020
